Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is effective as of November 4, 2013, and is between Fulton
Financial Corporation, a Pennsylvania corporation (“Fulton”), and Patrick S.
Barrett, an adult individual (the “Executive”).

BACKGROUND

Fulton desires to enter into a comprehensive Employment Agreement with the
Executive (this “Agreement”), to address the terms and conditions of the
Executive’s employment, including, but not limited to, the consequences of an
employment termination in connection with a “Change in Control” (as defined
herein), and Executive desires to enter into this Agreement, based on and
subject to, for both Fulton and Executive, the terms and conditions contained in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Section 1. Capacity and Duties.

1.1 Employment. Fulton hereby employs the Executive, and Executive hereby
accepts employment with Fulton, for the period and upon the terms and conditions
hereinafter set forth.

1.2 Capacity and Duties.

(a) Executive shall serve hereunder initially as Senior Executive Vice President
of Fulton, and will become the Chief Financial Officer of Fulton upon the
retirement of the current Chief Financial Officer. The expected date of the
current Chief Financial Officer’s retirement is December 31, 2013. During the
term of this Agreement, the Executive may serve in such other or additional
positions as may be assigned by the Board of Directors of Fulton (the “Board”),
or by the Chief Executive Officer of Fulton acting on behalf of the Board.
Executive shall perform such duties and shall have such authority consistent
with Executive’s position as may from time to time reasonably be specified by
the Board, or by the Chief Executive Officer acting on behalf of the Board, and
shall at all times be in conformity with Fulton’s Code of Conduct and Fulton’s
other policies, as the same may be amended or supplemented from time to time.
Executive shall report directly to the Chief Executive Officer and shall perform
Executive’s duties for Fulton consistent with this Section 1.2(a) principally at
Fulton’s headquarters in Lancaster, Pennsylvania, (or at such other locations
determined by the Board), or by the Chief Executive Officer acting on behalf of
the Board, except for periodic travel that may be necessary or appropriate in
connection with the performance of Executive’s duties hereunder. The terms and
conditions of this Agreement have been reviewed and approved by the committee of
the Board, or its successor, responsible for executive compensation (the “Human
Resources Committee”), and the Human Resources Committee shall review the
Agreement on a three year cycle, or more frequently, to assess its continuing
appropriateness in light of Fulton’s then-current needs.



--------------------------------------------------------------------------------

(b) Executive shall devote Executive’s full working time, energy, skill and best
efforts to the performance of Executive’s duties hereunder, in a manner that
will faithfully and diligently further the business and interests of Fulton, and
shall not be employed by or participate or engage in or be a part of in any
manner the management or operation of any business enterprise other than Fulton
without the prior written consent of the Board, or the Chief Executive Officer
or another senior executive officer of Fulton acting on behalf of the Board,
which consent may be granted or withheld in Fulton’s or any of their sole
discretion.

 

Section 2. Term of Employment.

2.1 Term. The term of the Executive’s employment under this Agreement (the
“Employment Period”) shall commence on the effective date of the Agreement first
entered above (the “Effective Date”) and shall continue until the earliest of
(a) the voluntary termination of Executive’s employment by the Executive other
than for Good Reason (as defined in Section 4.2), (b) the termination of the
Executive’s employment by the Executive for Good Reason, (c) the termination of
the Executive’s employment by Fulton for any reason other than Cause (as defined
in Section 4.3), (d) the termination of the Executive’s employment by Fulton for
Cause, (e) termination of the Executive’s employment with Fulton due to the
Disability (as defined in Section 4.4), (f) the termination of Executive’s
employment with Fulton due to the Executive’s retirement upon attaining age 65,
or (g) the death of the Executive.

 

Section 3. Compensation.

3.1 Basic Compensation. As compensation for Executive’s services hereunder,
Fulton shall pay to Executive a base salary at an initial annual rate equal to
$425,000.00, payable in periodic installments in accordance with Fulton’s
regular payroll practices in effect from time to time. Executive’s annual base
salary, as determined in accordance with this Section 3.1, is hereinafter
referred to as Executive’s “Base Salary.” For years subsequent to the initial
year of this Agreement, Executive’s Base Salary shall be set by Fulton at an
amount no less than the initial annual rate set herein. For each year in the
Employment Period, Executive shall be a participant in any bonus or incentive
compensation program for executives, including, in particular, any annual cash
bonus plan and equity-based long term incentive plan, that Fulton may implement
and administer from time to time during the Employment Period, and the amount
and form of such bonus and incentive compensation shall be determined annually
by Fulton consistent with its Board’s executive compensation practices.
References herein to the amount of the Executive’s Base Salary or annual cash
bonus or cash incentive compensation shall be to the gross amount of such
compensation element, exclusive of any elective compensation deferral agreements
entered into by the Executive from time to time.

3.2 Employee Benefits. In addition to the compensation provided for in
Section 3.1, Executive shall participate during the Employment Period in those
of Fulton’s broad-based employee retirement plans, welfare benefit plans, and
other benefit programs for which Executive is eligible under the terms of the
plan or program, on the same terms and conditions

 

2



--------------------------------------------------------------------------------

that are applicable to employees generally. Further, Executive shall be eligible
during the Employment Period to participate in any Fulton executive-only
retirement plan, deferred compensation plan, welfare benefit plan, or other
benefit programs, as and to the extent any such benefit programs, plans or
arrangements are or may from time to time be in effect during the Employment
Period.

3.3 Vacation and Leave. Executive shall be entitled to annual paid vacation,
leave of absence and leave for illness or temporary disability in conformity
with Fulton’s regular policies and practices, and any leave on account of
illness or temporary disability shall not constitute a breach by the Executive
of Executive’s agreements hereunder.

3.4 Other Executive Benefits. Executive shall also receive such other general
executive perquisites as approved from time to time by the Human Resources
Committee, such as company paid club memberships and employer-provided
automobiles.

3.5 Expense Reimbursement. During the term of Executive’s employment, Fulton
shall reimburse Executive for all reasonable expenses incurred by Executive in
connection with the performance of Executive’s duties hereunder in accordance
with its regular reimbursement policies as in effect from time to time and upon
receipt of itemized vouchers therefor and such other supporting information as
Fulton may reasonably require.

3.6 New Hire Bonus. Executive shall also receive a $200,000.00 cash new hire
bonus (“New Hire Bonus”) to be paid with the first pay cycle that contains the
Executive’s first day of employment. In the event that the Executive voluntarily
terminates the Agreement within twelve (12) months after, the Executive shall be
required to immediately reimburse Fulton for the entire amount of the New Hire
Bonus received prior to such termination date.

3.7 Relocation Benefits. Fulton will provide the Executive with the following
relocation benefits:

(a) Payment for up to eight (8) months of temporary housing (including utilities
and transitional moving expenses), not to exceed $4,000.00 per month. Fulton
will pay the entity providing the temporary housing directly upon presentation
of an invoice.

(b) Payment for up to three (3) home-finding trips to central Pennsylvania for
Executive’s family.

(c) Payment of all moving costs (costs associated with packing, moving and
unpacking household goods) associated with the physical move from Executive’s
current residence to Executive’s new residence. Storage, however, is not
covered. The reimbursement of these costs will be paid to the Executive through
payroll, with appropriate tax gross-up to accommodate for the taxation of any
income.

(d) Payment of closing costs (including realtor commission on the sale of
Executive’s current primary residence) associated with buying and selling of
homes (closing costs do not include pro-rated real estate and school taxes) and
any loan fees (subject to any regulatory limitations that might apply).

 

3



--------------------------------------------------------------------------------

The Executive agrees to repay to Fulton, within ten (10) days of Executive’s
termination, a prorated portion of any of the above costs associated with
Executive’s relocation if Executive voluntarily leaves Fulton’s employ prior to
the completion of two (2) full years of service.

 

Section 4. Termination of Employment.

4.1 Voluntary Termination or Age 65 Retirement. In the event Executive’s
employment is voluntarily terminated by the Executive other than for Good Reason
(as defined in Section 4.2) or terminates due to Executive’s retirement upon
attaining age 65, Fulton shall be obligated to pay Executive’s Base Salary
through the effective date of termination of Executive’s employment, together
with applicable expense reimbursements and all accrued and unpaid benefits and
vested benefits in accordance with the applicable employee benefit plans. Upon
making the payments described in this Section 4.1, Fulton shall have no further
compensation obligation to Executive hereunder.

4.2 Termination for Good Reason: Termination Without Cause.

(a) In the event:

(i) Executive’s employment is terminated during the term hereof by Executive for
“Good Reason” (as defined herein) within two (2) years of the initial existence
of the Good Reason condition; or

(ii) Executive’s employment is terminated during the term hereof by Fulton for
any reason other than “Cause,” death or “Disability” (as each such term is
defined herein);

then Fulton shall continue to pay Executive all of the consideration provided
for in the following sentence for twelve (12) months following such termination.
For purposes of the foregoing, the consideration payable under this Section 4.2
shall include the Base Salary (as in effect immediately prior to the
termination) and may include an additional cash bonus amount determined in the
sole and absolute discretion of Fulton, which discretion shall be exercised by
the Human Resources Committee and approved by the Board (all exclusive of any
election to defer receipt of compensation the Executive may have made). During
such twelve (12) month period, the Executive shall also continue to be eligible
to participate in the employee benefit plans referred to in Section 3.2 to the
extent Executive remains eligible under the applicable employee benefit plans
and to the extent Executive’s eligibility is not contrary to, or does not
negate, the tax favored status of the plans or of the benefits payable under the
plan. If Executive is unable to continue to participate in any employee benefit
plan or program provided for under this Agreement, Executive shall be
compensated in respect of such inability to participate through payment by
Fulton to Executive, on an annual basis in advance, of an amount equal to the
annual cost that would have been incurred by Fulton if the Executive were able
to participate in such plan or program plus an amount which, when added to the
Fulton annual cost, would be sufficient after Federal, state and local income
and payroll taxes (based on the tax returns filed by the Executive most recently
prior to the date of termination) to enable the Executive to net an amount equal
to the Fulton annual cost.

 

4



--------------------------------------------------------------------------------

(b) As used herein, the Executive shall have “Good Reason” to terminate the
Executive’s employment if one of the following conditions (i) through
(iii) comes into existence, the Executive provides notice to Fulton of the
existence of the condition within 90 days of its initial existence, and Fulton
fails to remedy the condition within 30 days of receiving notice of its
existence:

(i) There has occurred a material breach of Fulton’s material obligations under
this Agreement;

(ii) Fulton, without Executive’s prior written consent, changes or attempts to
change, in any material respect, the authority, duties, compensation, benefits
or other terms or conditions of Executive’s employment in a manner that is
adverse to the Executive; or

(iii) Fulton requires Executive to be based at a location outside a thirty-five
(35) mile radius of the location where Executive previously was based, except
for travel reasonably required in connection with Fulton’s business.

4.3 Termination for Cause. Executive’s employment hereunder shall terminate
immediately upon notice of termination for “Cause” (as defined herein), in which
event Fulton shall not thereafter be obligated to make any further payments
hereunder other than amounts (including salary, expense reimbursement, etc.)
accrued under this Agreement as of the date of such termination in accordance
with generally accepted accounting principles. As used herein, “Cause” shall
mean the following:

(a) Executive shall have committed an act of dishonesty constituting a felony
and resulting or intending to result directly or indirectly in gain or personal
enrichment at the expense of Fulton;

(b) Executive’s use of alcohol or other drugs which interferes with the
performance by the Executive of Executive’s duties;

(c) Executive shall have deliberately and intentionally refused or otherwise
failed (for reasons other than incapacity due to accident or physical or mental
illness) to perform Executive’s duties to Fulton, with such refusal or failure
continuing for a period of at least 30 consecutive days following the receipt by
Executive of written notice from Fulton setting forth in detail the facts upon
which Fulton relies in concluding that Executive has deliberately and
intentionally refused or failed to perform such duties; or

(d) Executive’s conduct that brings public discredit on or injures the
reputation of Fulton, in Fulton’s reasonable opinion.

4.4 Benefits Following Death or Disability.

(a) Following Executive’s total disability (“Disability”, as defined below) or
death during the term of this Agreement, the employment of the Executive will
terminate automatically, in which event Fulton shall not thereafter be obligated
to make any further payments hereunder other than amounts (including salary,
expense reimbursement, etc.)

 

5



--------------------------------------------------------------------------------

accrued under this Agreement as of the date of such termination in accordance
with generally accepted accounting principles or as otherwise specifically
provided herein. For purposes hereof, “Disability” shall mean that the
Executive, by reason of a medically determinable physical or medical impairment
that can be expected to result in death or expected to last for a continuous
period of at least twelve months, (i) is unable to engage in any substantial
gainful activity or (ii) has received income replacement benefits for a period
of at least three months under an accident or health plan of Fulton.

(b) Termination upon Death or Disability.

(i) In the event of a termination of this Agreement as a result of the
Executive’s death, the Executive’s dependents, beneficiaries and estate, as the
case may be, will receive such survivor’s income and other benefits as they may
be entitled under the terms of the benefit programs, plans, and arrangements
described in Section 3.2 which provide benefits upon the death of the Executive.

(ii) In the event of a termination of this Agreement as a result of the
Executive’s Disability, (A) Fulton shall pay the Executive an amount equal to at
least six months’ Base Salary at the rate and as required by Section 3.1 and in
effect immediately prior to the date of Disability, (B) thereafter, for as long
as Executive continues to be disabled, Fulton shall continue to pay an amount
equal to at least 60% of Base Salary in effect immediately prior to the date of
Disability until the earlier of Executive’s death or December 31 of the calendar
year in which Executive attains age 65 and (C) to the extent not duplicative of
the foregoing, Executive shall receive those benefits customarily provided by
Fulton to disabled former employees, which benefits shall include, but shall not
be limited to, life, medical, health, accident insurance and a survivor’s income
benefit.

(iii) For the purposes of (i) and (ii) above, the Executive or Executive’s
dependents shall pay the same percentage of the total cost of coverage under the
applicable employee benefit plans as Executive was paying when Executive’s
employment terminated. The total cost of the Executive’s continued coverage
shall be determined using the same rates for health, life and/or disability
coverage that apply from time to time to similarly situated active employees.

4.5 Death or Disability Following Termination of Employment. Executive’s
disability or death following Executive’s termination pursuant to Section 4.2
shall not affect Executive’s right, or if applicable, the right of Executive’s
beneficiaries, to receive the payments for the balance of the period described
in Section 4.2, nor will it affect the right of Executive or Executive’s
beneficiaries to receive the balance of payments due under Section 6 herein.

4.6 Beneficiary Designation. Executive may, at any time, by written notice to
Fulton, name one or more beneficiaries of any benefits which may become payable
by Fulton pursuant to this Agreement. If Executive fails to designate a
beneficiary any benefits to be paid pursuant to this Agreement shall be paid to
Executive’s estate.

 

6



--------------------------------------------------------------------------------

Section 5. Restrictive Covenants and Clawback.

5.1 Confidentiality. Executive acknowledges a duty of confidentiality owed to
Fulton and shall not, at any time during or after Executive’s employment by
Fulton, retain in writing, use, divulge, furnish, or make accessible to anyone,
without the express authorization of the Board or senior management of Fulton,
any trade secret, private or confidential information or knowledge of Fulton or
any of their affiliates obtained or acquired by Executive while so employed. All
computer software, business cards, customer lists, price lists, contract forms,
catalogs, books, records, files and know-how acquired while an employee of
Fulton are acknowledged to be the property of Fulton (or the applicable
affiliate) and shall not be duplicated, removed from Fulton’s possession or made
use of other than in pursuit of Fulton’s business and, upon termination of
employment for any reason, Executive shall deliver to Fulton, without further
demand, all copies thereof which are then in Executive’s possession or under
Executive’s control.

5.2 Non-Competition and Nonsolicitation. Executive shall not, during the
Employment Period and for a period of one (1) year thereafter, directly or
indirectly:

(a) be or become an officer, director or employee or agent of, or a consultant
to or give financial or other assistance to, any person or entity considering
engaging in financial services or commercial banking. For the post-termination
period, the terms “financial services or commercial banking” shall relate to the
extent of those activities performed by Fulton as of the date of termination, or
so engaged, anywhere within the geographic market of Fulton at the time of such
termination.

(b) seek, in competition with the business of Fulton, to procure orders from or
do business with any customer of Fulton;

(c) solicit or contact any person who is an employee of the Fulton with a view
to the engagement or employment of such person by a third party;

(d) seek to contract with or engage (in such a way as to adversely affect or
interfere with the business of Fulton) any person or entity who has been
contracted with or engaged to provide goods or services to Fulton; or

(e) engage in or participate in any effort or act to induce any of the
customers, associates, consultants, or employees of Fulton to take any action
which might be disadvantageous to Fulton;

provided, however, (i) that nothing herein shall prohibit the Executive and
Executive’s affiliates from owning, as passive investors, in the aggregate not
more than 5% of the outstanding publicly traded stock of any corporation so
engaged, (ii) in the event the Executive’s employment is terminated by the
Executive for Good Reason or by Fulton other than for Cause, the covenants in
this Section 5.2 shall not apply, and (iii) that nothing herein shall prohibit
the Executive from accepting a position as an officer, director or employee or
agent of, or a consultant to or give financial or other assistance to another
entity during a post-termination period where the position and the corporate
office of the other bank, bank holding company or entity hiring the Executive
are outside a 275 mile radius of Fulton’s corporate office at the time of
termination.

 

7



--------------------------------------------------------------------------------

For the purpose of Sections 5.1 and 5.2, Fulton shall be deemed to refer to
Fulton, its successors, and all of its present or future affiliates.

5.3 Injunctive and Other Relief.

(a) Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the consideration paid hereunder, and that
damages alone shall not be an adequate remedy for any breach by Executive of
Executive’s covenants which then apply and accordingly expressly agrees that, in
addition to any other remedies which Fulton may have, Fulton shall be entitled
to injunctive relief in any court of competent jurisdiction for any breach or
threatened breach of any such covenants by Executive. Nothing contained herein
shall prevent or delay Fulton from seeking, in any court of competent
jurisdiction, specific performance or other equitable remedies in the event of
any breach or intended breach by Executive of any of its obligations hereunder.

(b) In the event Executive breaches Executive’s obligations under Section 5.2,
the period specified therein shall be tolled during the period of any such
breach and any litigation seeking remedies for such breach and shall resume upon
the conclusion or termination of any such breach and any such litigation. The
remedies set forth in this Section are cumulative and in addition to any and all
other remedies available to Fulton at law or in equity.

5.4 Clawback. Executive acknowledges that the Executive is subject to any
Clawback Policy that may be adopted by Fulton’s Board. Absent any formal
Clawback Policy, the Executive agrees that the Executive shall be required to
forfeit and pay back to Fulton any bonus or other incentive compensation paid to
the Executive if: (a) a court makes a final determination that the Executive
directly or indirectly engaged in fraud or misconduct that caused or partially
caused the need for a material financial restatement by Fulton; or (b) the
independent members of Fulton’s Board determine that the Executive has committed
a material violation of Fulton’s Code of Conduct.

 

Section 6. Payments for Termination in Connection with a Change in Control.

6.1 Definitions.

(a) For purposes of this Agreement, a “Change in Control” of Fulton shall be
deemed to have occurred when:

(i) Any person or group of persons acting in concert, shall have acquired
ownership of more than fifty percent (50%) of the total fair market value or
total voting power of the stock of Fulton; or

(ii) The composition of the Board of Fulton shall have changed such that during
any period of 12 consecutive months during the term of this Agreement, the
majority of the Board is replaced by directors whose appointment or election is
not endorsed by a majority of the members of Fulton’s board before the
appointment or election; or

 

8



--------------------------------------------------------------------------------

(iii) Any person or group of persons acting in concert acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition)
ownership of 30 percent or more of the total voting power of the stock of
Fulton; or

(iv) Any person or group of persons unrelated to Fulton acting in concert
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition) ownership of a portion of Fulton’s assets that has a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of Fulton before the acquisition or
acquisitions, with the asset values determined without regard to any liabilities
associated with such assets.

(b) For purposes of Section 6.1 (a) (i) and (iii) above, a person shall be
deemed to be the beneficial owner of any shares the person is deemed to own
under the stock attribution rules of the Internal Revenue Code of 1986, as
amended (the “Code”) section 318(a).

(c) A “Change in Control Period” shall mean the period commencing 90 days before
a Change in Control and ending two (2) years after such Change in Control.

6.2 Amount of Payments. Except as provided in Section 6.2(d) and in lieu of
amounts payable under Section 4, Fulton will pay the Executive the amounts
specified in the circumstances below.

(a) If, during the Change in Control Period, the Executive’s employment is
terminated by Fulton in the circumstances described Section 4.2(a)(ii), or the
Executive resigns for Good Reason as described in Section 4.2(a)(i), Fulton will
pay, or cause to be paid, to the Executive:

(i) an amount equal to two (2) times the sum of (A) the Base Salary immediately
before the Change in Control and (B) the highest annual cash bonus or other
incentive compensation awarded to the Executive over the past three years in
which cash bonus or other incentive compensation was awarded (all exclusive of
any election to defer receipt of compensation the Executive may have made); and

(ii) an amount equal to that portion, if any, of Fulton’s contribution to the
Executive’s 401 (k), profit sharing, deferred compensation or other similar
individual account plan which is not vested as of the date of termination of
Executive’s employment (the “Date of Termination”) (the “Unvested Company
Contribution”), plus an amount which, when added to the Unvested Company
Contribution, would be sufficient after Federal, state and local income taxes
(based on the tax returns filed by the Executive most recently prior to the Date
of Termination) to enable the Executive to net an amount equal to the Unvested
Company Contribution; and

 

9



--------------------------------------------------------------------------------

(iii) Fulton shall pay the Executive up to $10,000.00 for executive outplacement
services utilized by the Executive upon the receipt by Fulton of written
receipts or other appropriate documentation; and

(iv) Except for the payment provided in (iii) above, such payments shall be made
in accordance with Section 7.12 of this Agreement.

(b) Except as provided in Section 6.2(d), if the Executive is terminated as
described in Section 6.2(a), the Executive shall continue to receive all
employee benefits available to Executive pursuant to Section 3.2 of this
Agreement that Executive was receiving immediately before such termination, as
provided in Section 4.2(a), and also the benefits available to Executive
immediately before such termination pursuant to Section 3.4. The Executive shall
continue to receive all such benefits for a period of two (2) years after the
date of a termination described in Section 6.2(a). The Executive shall pay the
same percentage of the total cost of coverage under the applicable employee
benefit plans as Executive was paying when Executive’s employment terminated.
The total cost of the Executive’s continued coverage shall be determined using
the same rates for health, life and/or disability coverage that apply from time
to time to similarly situated active employees. In addition, Fulton shall pay to
the Executive in a single lump sum as soon as practicable after Executive’s
termination described in Section 6.2(a), to the extent permissible under
Section 7.12, an aggregate amount equal to two (2) additional years of Fulton
retirement plan contributions under each tax qualified or nonqualified defined
contribution type of retirement plan in which the Executive was a participant
immediately prior to Executive’s termination or resignation and equal to the
actuarial present value of two (2) additional years of benefit accruals under
each tax qualified or nonqualified defined benefit type of retirement plan in
which the Executive was a participant immediately prior to Executive’s
termination or resignation, calculated in each case as if the Executive had
continued as a plan participant for the number of additional years indicated
above, Executive’s annual compensation for plan purposes in the most recently
completed plan year of each plan continued unchanged through these additional
years, and the retirement plans continued to operate unchanged through the
additional years. The actuarial equivalence factors and assumptions generally in
use under any defined benefit plan shall be applied in determining lump sum
present values of any defined benefit plan additional accruals payable
hereunder.

(c) Upon the occurrence of a Change in Control, the vesting and exercise rights
of all stock options, shares of restricted stock, and other equity-based
compensation units held by the Executive pursuant to any stock option plan,
stock option agreement, restricted stock agreement, or other long term incentive
plan shall be governed by the terms of such plan or agreement, but in the event
the plan or agreement is silent on the subject of change in control, all such
options, shares, and units shall immediately become vested and exercisable as to
all or any part of the shares and rights covered thereby.

(d) The Executive is to receive no payments under Section 6.2(a) and no benefits
under Section 6.2(b) if the Executive’s employment is terminated by Fulton
during a Change in Control Period for Cause. If Executive dies or becomes
Disabled during the Change in Control Period, the Executive and Executive’s
dependents, beneficiaries and estate shall receive any benefits payable to them
under Section 4.5.

 

10



--------------------------------------------------------------------------------

(e) References in this Section 6.2 to “Fulton” shall include the successors of
Fulton and its affiliates, as applicable.

(f) In the event the payments described in this Section 6.2, when added to all
other amounts or benefits provided to or on behalf of Executive in connection
with the Executive’s termination of employment, would result in the imposition
of an excise tax under Section 4999 of the Code, such payments shall be reduced
to the extent necessary to avoid such excise tax imposition. If it is
determined, after any such payments are made, that any such compensation must be
returned to Fulton so that the Executive does not incur obligations under
Section 280G or 4999 of the Code, upon written notice to Executive to that
effect, together with calculations of Fulton’s tax advisor, Executive shall
remit to Fulton the amount of the reduction plus such interest as may be
necessary to avoid the imposition of such excise tax. Notwithstanding the
foregoing or any other provision of this Agreement to the contrary, if any
portion of the amount herein payable to Executive is determined to be
non-deductible pursuant to the regulations promulgated under Section 280G or
Section 4999 of the Code, Fulton shall be required only to pay to Executive the
amount determined to be deductible under Section 280G or Section 4999 of the
Code.

 

Section 7. Miscellaneous.

7.1 Invalidity. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction, Executive shall negotiate in
good faith to provide Fulton with protection as nearly equivalent to that found
to be invalid or unenforceable and if any such provision shall be so determined
to be invalid or unenforceable by reason of the duration or geographical scope
of the covenants contained therein, such duration or geographical scope, or
both, shall be considered to be reduced to a duration or geographical scope to
the extent necessary to cure such invalidity.

7.2 Assignment: Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by Fulton only to any affiliate or to any person or
entity which may become a successor in interest (by purchase of assets or stock,
or by merger, or otherwise) to Fulton in the business or a portion of the
business presently operated by it. Subject to the foregoing, this Agreement and
the rights and obligations set forth herein shall inure to the benefit of, and
be binding upon, the parties hereto and each of their respective permitted
successors, assigns, heirs, executors and administrators, including the
restrictive covenants of this Agreement.

7.3 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested or by
telegram, fax or telecopy (confirmed by U. S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases. Any and all service of

 

11



--------------------------------------------------------------------------------

process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.

(a) If to Fulton:

Fulton Financial Corporation

One Penn Square

Lancaster, PA 17604

Attention: General Counsel

(b) If to Executive:

Patrick S. Barrett

[address redacted]

7.4 Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. Any prior agreement, if any, shall be terminated, with no further
rights or obligations thereunder due to or from either party, as of the
effective date hereof. Any amendment, modification, or waiver of this Agreement
shall not be effective unless in writing and agreed and executed by Fulton and
the Executive. Neither the failure nor any delay on the part of any party to
exercise any right, remedy, power or privilege shall preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege
with respect to any occurrence and such failure or delay to exercise any right
shall not be construed as a waiver of any right, remedy, power, or privilege
with respect to any other occurrence. Any references in this Agreement to
“Fulton” shall also apply to its successors and permitted assigns.

7.5 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania
(and United States federal law, to the extent applicable), without giving effect
to otherwise applicable principles of conflicts of law.

7.6 Headings; Counterparts. The headings of sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

7.7 Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.

7.8 Attorneys’ Fees and Related Expenses. All attorneys’ fees and related
expenses incurred by Executive in connection with or relating to enforcement by
Executive of Executive’s rights under this Agreement shall be paid in full by
Fulton, provided Executive prevails in connection with enforcing Executive’s
rights under this Agreement.

 

12



--------------------------------------------------------------------------------

7.9 Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Sections 4 or 6 hereto by seeking employment
or otherwise and Fulton shall not be entitled to set off against the amount of
any payments made pursuant to Sections 4 or 6 hereto with respect to any
compensation earned by Executive arising from other employment.

7.10 Indemnification. Except to the extent inconsistent with applicable law and
regulations, and Fulton’s certificate of incorporation or bylaws, Fulton will
indemnify the Executive and hold Executive harmless to the fullest extent
permitted by law and regulation with respect to Executive’s service as an
officer and employee of Fulton and its subsidiaries, which indemnification shall
be provided following termination of employment for so long as the Executive may
have liability with respect to Executive’s service as an officer or employee of
Fulton and its subsidiaries. The Executive will be covered by a directors’ and
officers’ insurance policy with respect to Executive’s acts as an officer to the
same extent as all other officers under such policies.

7.11 Reserved.

7.12 409A of Internal Revenue Code.

(a) Application. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code (“Section 409A”), so as
to prevent inclusion in gross income of any amounts payable or benefits provided
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent and the
following provisions of this Section 7.12 shall control over any contrary
provisions of this Agreement. Notwithstanding the foregoing, in no event shall
Fulton be responsible for reimbursing or indemnifying Executive for any
violation of Section 409A.

(b) Separation from Service. Payments and benefits that are paid under this
Agreement upon Executive’s termination or severance of employment with Fulton
that constitute deferred compensation under Section 409A shall be paid or
provided only at the time of a termination of Executive’s employment that
constitutes a “separation from service” within the meaning of Section 409A.

(c) Release Payments. In the event that Executive is required to execute a
release to receive any payments from Fulton that constitute nonqualified
deferred compensation under Section 409A, payment of such amounts shall not be
made or commence until the sixtieth (60th) day following such termination of
employment. Any payments that are suspended during the sixty (60) day period
shall be paid on the date the first regular payroll is made immediately
following the end of such period.

(d) Separate Payments. For purposes of Section 409A, each payment under this
Agreement shall be treated as a right to a separate payment and not part of a
series of payments.

 

13



--------------------------------------------------------------------------------

(e) Reimbursements. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided during a calendar year
may not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other calendar year; (iii) the reimbursement of an eligible
expense normally will be made within thirty (30) days of Executive’s submission
of the appropriate forms and documentation in accordance with Company policy,
but in no event later than on or before the last day of the calendar year
following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

7.13 Funding of Grantor Trust Upon Change in Control. Fulton shall establish and
maintain with an unaffiliated trustee an irrevocable grantor trust (the
“Trust”), the assets of which shall at all times be subject to the claims of
Fulton’s creditors in the event of Fulton’s insolvency. Upon the occurrence of a
Change in Control, Fulton shall deposit with the trustee of the Trust, to be
credited to an account established under the Trust in the name of and for the
benefit of the Executive, assets sufficient in value to satisfy fully the
obligations of Fulton to the Executive under this Agreement that would arise in
the event that subsequent to the Change in Control, and during the period the
Executive continues to be covered by the severance benefit protections of this
Agreement, the Executive is terminated by Fulton without Cause or the Executive
terminates the Executive’s own employment for Good Reason. The contingent
obligations to be funded under the Trust shall include, in particular, those
specified in Section 6 hereof. In the event the Executive’s entitlement to
benefits under the Agreement expires or the amounts funded are in excess of the
amount needed to fully satisfy the claims under the Agreement of the Executive,
any excess amounts in the Executive’s account under the Trust shall revert to
Fulton.

[Signatures on the following page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

FULTON FINANCIAL CORPORATION     By:  

/s/ Craig H. Hill

   

/s/ Patrick S. Barrett

  Name:   Craig H. Hill     EXECUTIVE   Title:   Senior Executive Vice President
   

 

15